Title: To Thomas Jefferson from William Tatham, 13 July 1805
From: Tatham, William
To: Jefferson, Thomas


                  
                     Dr. Sir 
                     
                     13th. July 1805.
                  
                  I lament your going away, at this time, exceedingly; as I am fearful the Secretary of the Navy has too many delicate Scruples to close with me on any ground. I am summoned, by a letter from my Counsel in Carolina, to attend to an important Case where I have the Dfdt. on Sp[ecia]l. B[ai]l. by origl. attachment: If no arrangement is now made, I cannot leave my cumbersome baggage behind me; & to what country I may next be destined is altogether a lottery.—I have taken the liberty of throwing together a few hints which may eventually prove serviceable; &, I am sure, their intention will screen them from offence.
                  I forbear to intrude on You this morning, under a persuasion that You will be engaged; but, if admissible, this Evening, I will endeavour to call & take a leave which, perhaps, may be the last time.
                  I have the honor to be Dr. Sir Yours
                  
                     Wm Tatham 
                     
                  
                     
                  
                  
                  
                     
                     
                     
                  
                  
                Enclosure
                                                
                            
                        Hints towards forming an outline of an office of Works and public Economy, submitted to the leisure hours consideration of the President of the United States, by His obt., & grateful, H. Servt.
                        
                        Wm Tatham 
                        
                     
                     
                        
                           13th. July 1805.
                        In a department of Works & Public Economy, such as is contemplated to be under the immediate direction & controul of, & amesnable to, The President of the United States and the Four Principal Secretaries (State, Treasury, War, & Navy) the following advantages seem to be offered to Government.—viz— 
                        First—In all their Civil Engineering Concerns, as,
                        
                           
                              
                                 
                                 1. Investigations & Surveys.—
                                 }
                                 Originals to be deposited, and fair Copies to be transmitted to the   Departments respectively.—
                              
                              
                                 
                                 2. Reports & elucidations.—
                              
                              
                                 
                                   3. Plans, Sections, & elevations.
                              
                              
                                 
                                   4. Correspondence, Ressolutions, Acts, &c.—
                              
                             
                        
                        
                              5. Models, Instruments, Apparatus, Tools, Implements, Utensils, &c, in this    line, to be deposited; & duplicates thereof suitably distributed into the    Offices of the respective operations.
                        
                              6. Occasional Lectures on the Mechanic Powers, Hydraulics, Hydrostatics,   Pneumatic Chemistry, Mines, & Public Magnificence; and on the public & private   application of Economy in these particulars, should be duly attended to.
                          
                            7. Tuition.—In the actual practice of Young Clerks, Draftsmen, Engineers,    Naval & Military Officers &c—who may be destined for public employments in or   out of the several Departments, when sent hither for instruction, will be an  important consideration.—
                        Secondly—In Topographical knowledge.
                        Detail Maps of the Country, its improvements & operations may be, here, formed, completed, classed & deposited; & fair Copies may, from hence, be furnished to the chief Departments respectively.—
                        Thirdly.—In American History.
                        All new materials, ancient Works, &c, to be collected, classed, arranged, & thrown into suitable Publications, on a plan within the reach of individuals, for increasing the general information of our Citizens: particularly our rising youth, who (it is to be hoped) may benefit in moral rectitude, & employ themselves more usefully, in their own & their Country’s interest, than at theaters, Cards, Dice, Billiards, & Public Race Grounds.
                        Fourthly.—In Agriculture.
                        1. Books, proceedings, Reports, &c, of all Foreign Governments, & Societies, where this Basis of Public Prosperity has experienced the cherishing Care of Jurisprudence; with the results of experimental & comparative farming, & the relative successes of each, should form an important concern.
                        2. Instruments, Implements, Tools, Utensils, &c—should be collected from every quarter of the world, with proper descriptions of their several uses & applications: These should be classed, arranged, & occasionally manufactured; as examples to be distributed for the benefit of the several States, & distant settlements.
                        3. Tracts, Experiments, & communications thereon, & their relative successes; in various parts of the Union, should be particularly attended to; & accounts of them published in some periodical Work, or occasional Pamphlet.
                        4. Irrigation & Drainage.—These Branches, in addition to their Agricultural importance, are of the greatest moment to the salubriety of our climate: we need not add how much the gain is where meadows & dairies reward the hand of industry. Works on these subjects should be collected; models of machines, Tools, implements, Utensils &c should be deposited; & then should be explained on suitable occasions, & lectures delivered for the popular improvement.
                        Fifthly,—Our Commerce.
                        All Books relating to commerce & Finance should be collected into the Library of this Department. Roads, Rivers, Canals, Docks, Piers, Harbours, facilitating the Means of Conveyance; & all due encouragement for drawing our latent resources from the wilderness, & for turning our deserts into Cornfields, should be assiduously attended to.—Economical projects should be also matured & put forward; for accumulating our public treasure, & for stimulating industry & general emulation.
                        
                           Sixthly.—Naval & Military Pupils.
                        Many Young Gentlemen, Cadets, &c, will be constantly in waiting; &, too often in the road to indolence & dissipation:—These may recieve much preparatory and useful instruction, by being placed in the Department of Works, as a practical Seminary of the Nation. They may be constantly Employed in drawing, designing, Fortification, Naval & Military Architecture, Writing, Copying &c. And Books for their tuition, as well as accessible models for their instruction, may be of material advantage to the individuals; & would not fail to remunerate their Country with all which might be gathered abroad, or in the domestic Culture of their several capacities.
                        There can be no difficulty, or clashing, with Mr. Latrobe’s appointments. He is a Public Servant as Civil Architect & Surveyor,—a profession which always harmonizes with the Superviser & Engineer; & might be suitably combined in its appropriate pursuit.—If the Accademy under Colol. Williams could be, also, removed here, it would probably prove a very happy coincidence.—All which is respectfully, & gratefully submitted by
                     
                     
                        Wm Tatham 
                        
                     
                  
                        
                    